  Case 1:20-cv-05598-NLH Document 8 Filed 07/17/20 Page 1 of 2 PageID: 30



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CLEVELAND BRANDON,             :
                               :
          Petitioner,          :    Civ. No. 20-5598 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Cleveland Brandon
91304-038
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
John Francis Basiak, Assistant United States Attorney
U.S. Attorney's Office
402 E. State Street, Room 430
Trenton, NJ 08608

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Cleveland Brandon filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No.

1; and

     WHEREAS, the Court ordered the United States to answer the

petition, see ECF No. 4; and
  Case 1:20-cv-05598-NLH Document 8 Filed 07/17/20 Page 2 of 2 PageID: 31



     WHEREAS, the United States requests an extension of time to

submit its answer, ECF No. 7,

     THEREFORE, IT IS on this       17th     day of July, 2020

     ORDERED that the United States’ request for additional

time, ECF No. 7, is granted.      The United States may submit its

answer by August 7, 2020; and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
